Opinión disidente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 9 de marzo de 1978
Disiento. El Tribunal considera inoficiosa e ineficaz la disposición del contrato de fianza suscrito entre la compañía fiadora y los municipios de Puerto Rico que cubre a los fun-cionarios municipales y la cual exige de los municipios que cursen pronto aviso por correo certificado al agente general de la fiadora “dentro de un tiempo razonable después del des-cubrimiento de cualquier evidencia o circunstancias que sean indicativas de una pérdida . . . ofreciendo todos los hechos y detalles entonces conocidos por el [municipio] beneficiario.” El razonamiento del Tribunal se apoya en la existencia de un esquema legislativo que confiere poder exclusivo al Secretario de Hacienda, con exclusión de los municipios, para determi-nar cuales habrán de ser los funcionarios y empleados muni-cipales que deberán prestar fianza, la cuantía de ésta y los *834riesgos a cubrirse, para representar a los municipios en todos los aspectos relacionados con la contratación de la fianza, así como en la tramitación de reclamaciones que surgieren bajo los términos de la póliza, en la forma que estimare más con-veniente y ventajosa a los intereses de los municipios; y el pago de las primas por tales fianzas.
El poder que confiere la ley al Secretario de Hacienda para representar a los municipios en todos los aspectos rela-cionados con la contratación de la fianza, así como en la tra-mitación de reclamaciones que surgieren bajo los términos de la póliza, no excluye ni prohíbe el que la compañía re-quiera al beneficiario de la póliza, que es el municipio, a noti-ficar prontamente “cualquier evidencia o circunstancias indi-cativas de una pérdida” y a “ofrecer todos los hechos y de-talles entonces conocidos por el beneficiario.”
Si el Secretario de Hacienda entiende que como agente que es de los municipios en la tramitación de reclamaciones que surgieren bajo los términos de la póliza, él debe asumir la obligación de hacer la notificación requerida por la póliza, no debe rehuir esa obligación amparándose en el tecnicismo de que la póliza requiere que sea el municipio y no el Secre-tario. Tal interpretación va contra el propósito fundamental del requisito contractual de notificación que no es otro que poner a la fiadora en conocimiento de que el municipio ha venido en conocimiento de evidencia o circunstancias que son indicativas de una pérdida. Si el Secretario de Hacienda en-tiende que es su obligación y no la del municipio el enviar el aviso de pérdida debe reglamentar ese aspecto a los fines de que el municipio lo entere de cualquier irregularidad.
De no fijar esa responsabilidad en el municipio podría darse el caso que las pérdidas pudieren ser encubiertas por razones de índole diversa en perjuicio de la compañía fia-dora a quien se podría mantener ignorante de la situación por términos indefinidos.
*835La importancia de la pronta notificación de la situación señalada a la compañía fiadora ha sido reconocida en varias jurisdicciones. Se ha sostenido, por ejemplo, que el propósito de dar el aviso de pérdida a la fiadora es para concederle una oportunidad razonable para proteger sus derechos, y una demora luego de haber transcurrido un tiempo específico no queda justificada por el hecho de que el patrono no haya ave-riguado el alcance de la pérdida. Véase Brown v. Maryland Casualty Co., 11 A.2d 222, 224 (Vt. 1940). Y, la falta de in-formación detallada sobre pérdidas sufridas al haber des-falcado un empleado no justifica una demora en avisar al fia-dor. Véase American Surety Co. v. Bankers Savings & Loan Ass’n., 59 F.2d 577, 579 (C.C.A. Neb. 1932). Asimismo, una demora de 2 años no puede justificarse por razón de que el asegurado no tenía suficiente información con respecto a las pérdidas sufridas, pues el propósito del aviso es el dar al asegurado una oportunidad razonable de proteger sus dere-chos. Véase Jellico Grocery Co. v. Sun Indemnity Co. of New York, 114 S.W.2d 83, 86 (Ky. 1938).
También está resuelto que como norma general son váli-das las cláusulas contenidas en una fianza de fidelidad que requieren del beneficiario que informe las pérdidas dentro de un tiempo específico después de ser las mismas descubier-tas. Véase Couch, On Insurance 2d, sec. 49:213. Por vía de excepción se consideran inválidas las disposiciones que re-quieran un período de notificación menor que el señalado por estatuto. Id. see. 49:214-
Las conclusiones de hecho del tribunal de instancia en este caso revelan que para el 20 de mayo de 1971 el empleado del Municipio de Carolina que dio motivo a este pleito había confiado al Alcalde ser el responsable de un desfalco y que en esa misma fecha el Alcalde decretó la cesantía del empleado en cuestión. También concluye el tribunal recurrido que al 20 de mayo de 1971 los investigadores de la Oficina del Con-tralor habían descubierto la pérdida y tenían a su disposición *836la evidencia para establecerla. No fue hasta el 3 de enero de 1972, pasados seis meses de haberse descubierto la pérdida, que el Secretario de Hacienda dio aviso por primera vez a la compañía fiadora mediante la presentación de la Prueba de Pérdida (Proof of Loss), y la demanda que dio inicio al pleito se instó el 18 de junio de 1974, habiendo transcurrido más dé tres años desde que se descubrió la pérdida.
En otras palabras para el 20 de mayo de 1971 existía mucho más que “evidencia o circunstancias” indicativas de una pérdida. Ya el Contralor tenía la evidencia para estable-cerla. Ya el empleado culpable de la pérdida había confesado. Ya el Alcalde había tomado las medidas correctivas y lo había despedido de su empleo. ¿Qué información adicional era nece-saria para enterar a la compañía fiadora de la pérdida? La opinión de este Tribunal expresa que esas circunstancias no son suficientes para que hubiere habido un descubrimiento de pérdida, que justificara el aviso a la fiadora pues el Secreta-rio de Hacienda no tenía conocimiento de ella. El punto de partida para que empezara a correr el término de seis (6) meses para radicar la prueba de pérdida (proof of loss) con la fiadora, expresa la opinión de este Tribunal, lo es el 8 de julio de 1971, fecha en que el Contralor notificó al Secreta-rio de Hacienda con copia del informe del investigador de la Oficina del Contralor.
El contrato de fianza es, a mi entender, claro y preciso. Su cláusula 6 requiere dos avisos a la compañía fiadora. El primero, de carácter general, debe cursarse dentro de un tiempo razonable después del descubrimiento de cualquier evidencia o circunstancias indicativas de una pérdida. El con-trato impone esa obligación al-Municipio {obligee). Esta ins-trumentalidad, que tiene personalidad jurídica (21 L.P.R.A. see. 1102), y que lógicamente es la agencia que tiene conoci-miento inmediato y directo de las actuaciones de sus em-pleados, es la que está en mejor posición para informar a la fiadora tan .pronto se descubre la pérdida bajo el contrato de *837fianza. El contrato no exige que el Secretario de Hacienda corrobore ningún hecho en esta etapa. El segundo aviso deno-minado “Prueba de Pérdida” (Proof of Loss), debe enviarse dentro de los seis (6) meses siguientes al descubrimiento de la pérdida, debidamente certificado por el Secretario de Hacienda. La intervención del Secretario en esta segunda etapa la exige la ley y el contrato, ya que tratándose de una recla-mación, es dicho funcionario quien tiene la facultad exclu-siva de hacerla.
Si este Tribunal entiende que el municipio, por virtud de ley, queda sustituido en el contrato por el Secretario de Hacienda a todos los efectos debió haber reconocido que este funcionario debió haber cursado, en sustitución del municipio, el primer aviso de pérdida dentro del término razonable que exige el contrato. El contrato de fianza designa al municipio como beneficiario {obligee), y como cuestión de hecho y de derecho es el beneficiario. Pero, el Secretario de Hacienda, por ley, es quien efectúa todas las gestiones en torno al mismo desde su contratación hasta la reclamación de las pérdidas. ¿Por qué entonces no debe imponerse al Secretario de Hacienda la obligación que la póliza exige del municipio con res-pecto al envío del aviso de pérdida dentro de tiempo razona-ble de ser descubierta, en lugar de relevar de dicha obliga-ción tanto al municipio como al Secretario, en perjuicio de la compañía fiadora? No puedo seguir la lógica del argumento. La compañía fiadora tiene el derecho a que se le notifique tan pronto haya evidencia o circunstancias que indiquen una pér-dida. En algún otro caso la evidencia o circunstancias po-drían ser vagas o imprecisas.(1) Pero en éste son tan evi-dentes y gozan de tal certeza que no debe haber duda alguna *838de que la pérdida había sido descubierta para el 20 de mayo de 1971.
Confirmaría la sentencia del tribunal de instancia que declaró sin lugar la demanda por haber transcurrido en ex-ceso el término de seis (6) meses luego del descubrimiento de la pérdida para la presentación de la prueba de pérdida (proof of loss), y el término de tres (3) años desde el descu-brimiento de la pérdida hasta la radicación de la demanda.

(1)No se requiere notificación de meras sospechas de conducta des-honesta de un empleado, Couch, loa. ait., see. 49:233; Appleman, Insurance Law and Practice, see. 6197. Tampoco se requiere al descubrirse una merma si no hay razón para creer que se deba a actos deshonestos. Couch, loe. cit., see. 49:232,